Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This is a Final Office Action in response to applicant’s amendment filed on March 15, 2021. At this time, claims 1, 4, 5, 7, 8, 12, 14, 15, and 17- 20 have been amended. No claim has been added or cancelled. Therefore, claims 1-20 are pending and addressed below. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: As to independent claims 1, 15 and 20, applicant recites “ authorized resources”. However, no clear definition and explanation of “ authorized resources” can be found in the specification. 
                                                        Response to Arguments
2. Applicant's argument is insufficient to overcome the Double Patenting Rejection set forth in the previous office action. See the rejection below.
As to Claims 1-20, Applicants’ amendment of independent Claims 1, 15  and 20 with newly added feature “ making, by the first monitor, a determination that the first process is being denied authorized resources necessary for execution of the first process “. The word “authorized resources” change the scope of the claim as it means now special resources. [Claims 1- 20] has necessitated a new ground(s) of rejection in this Office action.  Therefore, Applicants’ arguments filed on 03/15/2021 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.  
                                                                          Double Patenting

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 1, and 15 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims (1, 3, 12) of US application number 16/246,946. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are similar in scope than the claims of the application number 16/246,946 and are anticipated by the claims 1, 3, 12. 

This is a provisional obviousness double patenting rejection since the conflicting claims have not in fact been patented.  

                                                         Claims Comparison Table
Current Application
16/180,091
Co-pending Application
16/246,946
1.    (Currently Amended) A method comprising:
determining, by a first monitor executing outside of a first trusted execution environment (TEE) that a first process is executing in the first TEE;
making, by the first monitor, a determination that the first process is being denied authorized authorized resources necessary for execution of the first process; and
sending, by the first monitor, an indication indicating that the first process is being denied authorized authorized resources necessary for execution of the first process.

1.    A method comprising:
determining, by a first task executing in a first trusted execution environment (TEE) implemented on a processor device, that a monitor communication is to be sent to a monitor task, the first task being configured to generate response messages in response to requests from requestor tasks, the response messages having a predetermined characteristic;
generating the monitor communication, the monitor communication having the predetermined characteristic and an encoded monitor communication report; and

3.    The method of claim 2 wherein determining, by the first task, that the abnormal condition exists comprises determining that the first task is being denied authorized resources necessary for execution of the first task;
and wherein the encoded monitor communication report indicates that the first task is being denied the authorized resources necessary for execution of the first task.
12.    The method of claim 11 wherein the first task executes in the first TEE on a first computing device and the monitor task executes in the second TEE on a second computing device. 

a first memory;
a first processor device coupled to the first memory to:
initiate a monitor in the first computing device, the monitor to make a determination that a first process executing in a first trusted execution environment (TEE) is being denied authorized authorized resources necessary for execution of the first process; and in response to making the determination that the first process is being denied the authorized authorized resources, send an indication indicating that the first process is being denied authorized authorized resources necessary for execution of the first process.

1.    A method comprising:
determining, by a first task executing in a first trusted execution environment (TEE) implemented on a processor device, that a monitor communication is to be sent to a monitor task, the first task being configured to generate response messages in response to requests from requestor tasks, the response messages having a predetermined characteristic;
generating the monitor communication, the monitor communication having the predetermined characteristic and an encoded monitor communication report; and
sending the monitor communication toward the monitor task.
3.    The method of claim 2 wherein determining, by the first task, that the abnormal condition exists comprises determining that the first task is being denied authorized resources necessary for execution of the first task;
and wherein the encoded monitor communication report indicates that the first task is being denied the authorized resources necessary for execution of the first task.
12.    The method of claim 11 wherein the first task executes in the first TEE on a first computing device and the monitor task executes in the second TEE on a second computing device. 

determine, by a first monitor executing outside of a first trusted execution environment (TEE) that a first process is executing in the first TEE;
making, by the first monitor, a determination that the first process is accessing authorized
authorized resources necessary for execution of the first process; and
make, by the first monitor, a determination that the first process is being denied authorized authorized resources necessary for execution of the first process; and
send, by the first monitor, an indication indicating that the first process is being denied authorized authorized resources necessary for execution of the first process.

1.    A method comprising:
determining, by a first task executing in a first trusted execution environment (TEE) implemented on a processor device, that a monitor communication is to be sent to a monitor task, the first task being configured to generate response messages in response to requests from requestor tasks, the response messages having a predetermined characteristic;
generating the monitor communication, the monitor communication having the predetermined characteristic and an encoded monitor communication report; and
sending the monitor communication toward the monitor task.
3.    The method of claim 2 wherein determining, by the first task, that the abnormal condition exists comprises determining that the first task is being denied authorized resources necessary for execution of the first task;
and wherein the encoded monitor communication report indicates that the first task is being denied the authorized resources necessary for execution of the first task.
12.    The method of claim 11 wherein the first task executes in the first TEE on a first computing device and the monitor task executes in the second TEE on a second computing device. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 15 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Yang, US pat.No 20200034528 in view of Dalbehera, US pat.No 20150358301.

Claims 1, 15 and 20.  the combination of Yang and Dalbehera discloses a method (See abstract; an access control system includes a processor configured to provide a trusted execution environment isolated from a rich execution environment. A rich OS operates in the rich execution environment while a trusted OS operates in the trusted execution environment. An access monitoring module operates within the kernel of the rich OS and a trusted application operates in the trusted OS.) comprising: determining, by a first monitor executing outside of a first trusted execution environment (TEE) that a first process is executing in the first TEE; (See  [0010]; The kernel of the REE can include an access monitoring module that receives calls from user mode processes to access data stored by the computer system. )
making, by the first monitor, a determination that the first process is being [[denied authorized resources]] necessary for execution of the first process; (See  [0022]; in response to determining that the  ) and sending, by the first monitor, an indication indicating that the first process is being denied authorized resources necessary for execution of the first process. (See [0022]; in response to determining that the requesting process is not permitted to perform the requested operation on the requested file, transmit an operation denied signal to the file access monitoring module)
 the combination of Yang and Dalbehera  does not disclose appear to explicitly disclose denied authorized resources.
However, Dalbehera discloses denied authorized resources. (According to specification, par [0026] lists the resources as processor, memory, display, keyboard etc. See Dalbehera, [0052]; The TEE hardware configuration may include denying access to certain resources. See also [0038]; Device 200 may include a processor 210, a memory 220 and multiple hardware resources, such as display 260, video output 270 (e.g., HDMI port), camera 280 and/or sensor 290. Some embodiments provide that the display 260 may include a touch sensitive display or screen, or the like (E.G., authorized resources). )
Yang and Dalbehera are analogous art because they are from the same field of endeavor which is security of electronic devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang with the teaching of Dalbehera to include denying of resources because the TEE 104 helps to control access rights and offers protection against software attacks that may originate from the Rich OS 102 environment. (See Dalbehera, [0003 ])
Claim 4,  the combination of Yang and Dalbehera discloses the method of claim 1 wherein the first monitor receives monitoring criteria that identify criteria for determining whether the first process is being denied authorized resources necessary for execution of the first process. (See Yang, [0020])the trusted access monitoring application may be configured to: determine whether the requesting process is permitted to perform the requested operation on the requested file by comparing the file identification data, the process identification data, and the operation data with the file access criteria stored by the trusted access monitoring application)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9 are rejected under 35 U.S.C 103 as being unpatentable over Yang, US pat.No 20200034528 in view of Dalbehera, US pat.No 20150358301 in further view of Sood, US pat.No 20160094573.  

Claim 2. The combination of Yang and Dalbehera discloses the method of claim 1 wherein the first monitor executes in a second TEE. (See Yang, fig 1; a monitor in a Rich execution environment i.e., a second environment)
 the combination of Yang and Dalbehera  does not disclose appear to explicitly disclose a plurality of TEEs.
However, Sood disclose a plurality of TEE in multiple devices (See Sood, [0022])


Claim 9. The combination of Yang and Dalbehera discloses the method of claim 1 further comprising: initiating, by a management system, the first process in the first TEE on a first computing device; (See Yang, [0022] and fig 1)
 the combination of Yang and Dalbehera does not disclose appear to explicitly disclose and initiating, by the management system, the first monitor in a second TEE on a second computing device. 
However, Sood discloses and initiating, by the management system, the first monitor in a second TEE on a second computing device. (See Sood, [0022])
Yang, Dalbehera and Sood are analogous art because they are from the same field of endeavor which is Trusted Execution Environment. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and Dalbehera with the teaching of Sood to include a plurality of TEEs because it would have allowed implementation of an hierarchical order of TEE to detect threat in a system. 
Claims 6-7 are rejected under 35 U.S.C 103 as being unpatentable over Yang, US pat.No 20200034528 in view of  Dalbehera, US pat.No 20150358301 in further view of  Aaron, US pat.No 20080115205. 	


However, Aaron  discloses wherein the monitoring criteria identify a message and a periodic interval at which the message is to be received by the first monitor from the first process. (See {Aaron, [ 0032 ]; agent 32 is configured to send information about communication attempts at firewall 30 to the network service 10 on a periodic basis) 
Yang, Dalbehera and Aaron are analogous art  because they are from the same field of endeavor which is security. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang and Dalbehera with the teaching of Aaron to include sending of message to the firewall because it would have allowed prevention of the system from attack. 


Claim 7. The combination of Yang, Dalbehera and Aaron discloses the method of claim 6 wherein making the determination that the first process is being denied authorized resources necessary for execution of the first process further comprises determining, by the first monitor, that the message has not been received at the periodic interval from the first process. (See yang, [0022-0023])
Claim 10 is  rejected under 35 U.S.C 103 as being unpatentable over Yang, US pat.No 20200034528 in view of Dalbehera, US pat.No 20150358301 in further view of Sood, US pat.No 20160094573 in further view of in view of Aaron, US pat.No 20080115205.  
Claim 10. The combination of Yang, Dalbehera and Sood discloses the method of claim 9 wherein initiating the first process in the first TEE further comprises initiating the first process in the first TEE with monitor instructions that identify an address of the first monitor, (See Yang, [0022-0023] ) 
The combination of Yang, Dalbehera and Sood does not appear to explicitly disclose and a periodic interval at which the first process is to send a message to the first monitor.  However, Aaron discloses  and a periodic interval at which the first process is to send a message to the . 
Allowable Subject Matter
Claims 8, 11-13, 14, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record does not disclose the subject matter of dependent claims 8, 11-13, 14, and 16-19. 
                                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Visharam, US pat.No 20100235542. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 5/25/2021
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438